State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 8, 2016                   522845
________________________________

In the Matter of JEROME
   ANDERSON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Peters, P.J., McCarthy, Lynch, Devine and Aarons, JJ.

                             __________


     Jerome Anderson, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
                              -2-                  522845

We note that the loss of good time incurred by petitioner as a
result of the disciplinary determination also should be restored
(see Matter of Lawrence v Annucci, 141 AD3d 1063, 1063 [2016]).
In view of this, and given that petitioner has been granted all
the relief to which he is entitled, the petition must be
dismissed as moot (see Matter of Rodriquez v Prack, 142 AD3d 1235
[2016]). Petitioner requests that his $15 reduced filing fee be
refunded, and the record establishes that he paid that amount
(see Matter of Warmus v Kaplan, 133 AD3d 1026 [2015]).

      Peters, P.J., McCarthy, Lynch, Devine and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court